Title: From Benjamin Franklin to Doerner, 8 October 1777
From: Franklin, Benjamin
To: Doerner, John James


Passy, Oct. 8. 77
Mr. Franklin presents his Compliments to Mr. Doerner, and returns the Letter undirected, as he knows not Sir James Jay’s Address: but supposes that if he is at Spa, a Letter directed to him there will certainly be delivered to him, as the Post-Office at such Places generally knows the Lodging of every Gentleman.
 
Addressed: A Monsieur / Monsieur Doerner / a Paris
Notation: Mr. franklin 8. Octr. 1777
